*379OPINION.
Van Fossan:
Under the facts detailed above we come without difficulty to the conclusion that the transfer of stocks by petitioners’ decedent to her daughters was motivated solely by her determination to reduce the amount of her income taxes and not by any thought of impending death. The mere fact that disease in a more or less serious form may be present is not enough to justify a finding that a transfer of property is made in contemplation of death. We must inquire as best we may into the mind of the deceased and determine the dominating or controlling impulse. Here there is no doubt on this score. Credible witnesses have pictured the mental processes of decedent that led to the transfer. The transfers were not made in contemplation of death.

Decision will be entered under Bule 50.